EXHIBIT 12.2 CERTIFICATION of the Chief Financial Officer I, Gili Shalita, certify that: 1. I have reviewed this annual report on Form 20-F/A of Top Image Systems Ltd. (the “Registrant”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: November 17, 2010 /s/ Gili Shalita Gili Shalita Chief Financial Officer
